DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18-34 are objected to because of the following informalities:
Claims 18-34 all recite the limitation “A process according to claim” in line 1.  It appears the claims should recite “The process according to claim” in order to refer to “A process” recited in Claim 17, line 1.
Claim 21 recites the limitation “the first solution” in line 4 as well as in line 6.  It appears the claim should recite “the first antioxidant solution” in order to maintain consistency with “a first antioxidant solution” recited in Claim 17, lines 3-4.
Claim 22 recites the limitation “the second solution” in line 4 as well as in line 6 as well as in line 8.  It appears the claim should recite “the second antioxidant solution” in order to maintain consistency with “a second antioxidant solution” recited in Claim 17, lines 6-7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation “performing a second immersion in a second antioxidant solution comprising citric acid, ascorbic acid, and sodium chloride, cooking said vegetable in a third solution comprising citric acid, ascorbic acid, and sodium chloride” in lines 6-10.  The claimed second solution has the same three ingredients as the claimed third solution.  It is unclear if the second solution is the same solution as the third solution or if the second solution is different from the third solution.
Claim 17 recites the limitation “the bag” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitations “an active modified atmosphere” in line 15 as well as “a passive modified atmosphere” in lines 15-16.  It is unclear what constitutes either a “passive” or an “active” modified atmosphere.  For purposes of examination Examiner interprets the claim to require sealing the bag with a modified atmosphere.
Claim 29 recites the limitation “the bag” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation “the active modified atmosphere” in line 2.  Claim 17, lines 15-16 recites “sealing the bag with an active modified atmosphere, a passive modified atmosphere, or at vacuum.”  There is insufficient antecedent basis in the embodiments wherein only a passive modified atmosphere or vacuum is used.
Claim 30 recites the limitation “a V range vegetable” in line 2.  It is unknown what constitutes a “V range” vegetable.
Clarification is required.
Claims 18-28 and 31-34 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-19, 21-23, 25, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lingham et al. US 2009/0238934 in view of Sardo US 2006/0228458, Akerman US 2014/0127359, and Unna US 2020/0128838.
Regarding Claim 17, Lingham et al. discloses a process for vegetable conservation (‘934, Paragraphs [0006]-[0007]) comprising the steps of performing a first immersion of a vegetable in a first antioxidant solution comprising citric acid and ascorbic acid (‘934, Paragraph [0052]), cooking the vegetable (‘934, Paragraph [0019]), and cooling the vegetable (edible plant structure) with the solution (‘934, Paragraph [0044]), bagging the vegetable and sealing a bag (barrier bag 20) (‘934, Paragraph [0066]) with a modified atmosphere (‘934, Paragraph [0068]).
Lingham et al. is silent regarding performing a second immersion in a second antioxidant solution comprising citric acid, ascorbic acid, and sodium chloride, cooking the vegetable in a third solution comprising citric acid, ascorbic acid, and sodium chloride, hydrocooling the vegetable with the third solution, and performing a third immersion into a fourth edible coating solution.
Sardo discloses a process for vegetable conservation comprising the steps of performing an immersion of a vegetable in an antioxidant solution (‘458, Paragraph [0001]), heating the antioxidant solution (‘458, Paragraph [0025]), and hydrocooling the vegetable with a solution (aqueous cooling composition) (‘458, Paragraphs [0089]-[0092]).
Both Lingham et al. and Sardo are directed towards the same field of endeavor of processes for preserving vegetables using antioxidant solutions.  Lingham et al. discloses cooling the vegetables (‘934, Paragraphs [0044] and [0065]).  It would have been obvious to one ordinary skill in the art at the time of the invention to modify the cooling process of Lingham et al. and use a hydrocooling technique to cool the vegetables since Sardo teaches that it was known and conventional in the vegetable preservation art to hydrocool vegetables under a solution.
Further regarding Claim 17, Lingham et al. modified with Sardo is silent regarding performing a second immersion in a second antioxidant solution comprising citric acid, ascorbic acid, and sodium chloride, cooking the vegetable in a third solution comprising citric acid, ascorbic acid, and sodium chloride, and performing a third immersion into a fourth edible coating solution.  Lingham et al. discloses using an antioxidant solution comprising sodium containing salts (‘934, Paragraph [0021]).
Akerman discloses a method of preserving vegetables (‘359, Paragraphs [0001] and [0038]) comprising performing an immersion of the vegetable in a solution comprising citric acid and ascorbic acid (‘359, Paragraph [0025]) and sodium chloride (‘359, Paragraph [0022]) and adjusting the pH of the solution in a first stage bringing the pH of the solution to the approximately desired pH range between 2 and 4 and a second stage wherein an additional controlled amount of acid is added (‘359, Paragraph [0023]) and cooking the food product that is preserved in the immersed solution (‘359, Paragraph [0028]).  The solution of the first stage broadly reads on the claimed first immersion of the vegetable in a first antioxidant solution (solution containing citric acid and ascorbic acid) and the solution of the second stage broadly reads on the claimed second immersion in a second antioxidant solution (solution containing citric acid, ascorbic acid, and sodium chloride).
Both Lingham et al. and Akerman are directed towards the same field of endeavor of methods of preserving vegetable in an antioxidant solution comprising citric acid and ascorbic acid.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lingham et al. and perform a first immersion and a second immersion of the vegetable in a first antioxidant solution in which an additional controlled amount of acid is added to create a second antioxidant solution as taught by Akerman in order to adjust the antioxidant solution to the desired pH level (‘359, Paragraph [0023]0.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second antioxidant solution to have sodium chloride as taught by Akerman since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Akerman teaches that there was known utility in using sodium chloride in antioxidant solutions to preserve vegetables.
Further regarding Claim 17, Lingham et al. modified with Sardo and Akerman is silent regarding performing a third immersion into a fourth edible coating solution.
Unna discloses a method of preserving vegetables (‘838, Paragraphs [0069]-[0070]) comprising an antioxidant solution (‘838, Paragraph [0218]) and performing an immersion into an edible coating solution (‘838, Paragraphs [0006] and [0105]).
Both Lingham et al. and Unna are directed towards the same field of endeavor of methods of preserving vegetables using antioxidant solutions. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lingham et al. and immerse the vegetables in an edible coating solution since Unna teaches that it was known and conventional in the vegetable preservation art to use edible coatings to prolong the shelf life and maintain the freshness of vegetables (‘838, Paragraph [0105]).
Regarding Claim 18, Lingham et al. discloses the vegetable being asparagus (‘934, Paragraph [0009]), which reads on the claimed variety of Asparagus officinalis.
Regarding Claim 19, Lingham et al. discloses the vegetable being subjected to washing and peeling prior to the first immersion (‘934, Paragraphs [0071]-[0073]).
Regarding Claim 21, Lingham et al. discloses the first antioxidant solution comprising citric acid at a concentration of 0.1 to 10% relative to the total weight of the first solution and the ascorbic acid at a concentration of 0.1 to 15% relative to the total weight of the first solution (‘934, Paragraph [0024]), which overlaps the claimed citric acid concentration of between 0.5% to 1.5% and ascorbic acid concentration of between 0.1% to 1%, respectively.  Additionally, different concentrations of citric acid and ascorbic acid can be used (‘934, Paragraph [0052]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the concentrations of citric acid and ascorbic acid to fall within the claimed concentration ranges since where the claimed citric acid and ascorbic acid concentration ranges overlaps citric acid and ascorbic acid concentration ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Lingham et al. teaches that it was known in the vegetable preservation art to use the claimed citric acid and ascorbic acid concentration ranges
Regarding Claims 22-23, Lingham et al. discloses the antioxidant solution comprising citric acid at a concentration of 0.1 to 10% relative to the total weight of the antioxidant solution, ascorbic acid at a concentration of 0.1 to 15% (‘934, Paragraph [0024]) and calcium and/or sodium containing salts (‘934, Paragraph [0021]) being present as 0.1 to 0.5% in relation to the total weight of the solution (‘934, Paragraph [0024]).  Akerman discloses performing an immersion of the vegetable in a solution comprising citric acid and ascorbic acid (‘359, Paragraph [0025]) and sodium chloride (‘359, Paragraph [0022]) and adjusting the pH of the solution in a first stage bringing the pH of the solution to the approximately desired pH range between 2 and 4 and a second stage wherein an additional controlled amount of acid is added (‘359, Paragraph [0023]) and cooking the food product that is preserved in the immersed solution (‘359, Paragraph [0028]).  Lingham et al. discloses citric acid concentrations, ascorbic acid concentrations, and sodium chloride concentrations that fall within the claimed concentrations of the second antioxidant solution comprising 0.1% to 1% citric acid, 0.1% to 0.5% ascorbic acid, and 0.5 to 1% sodium chloride and the third antioxidant solution comprising 0.1% to 0.5% citric acid, 0.05% to 0.15% ascorbic acid, and 0.1% to 0.5% sodium chloride.  It would have been obvious to one of ordinary skill in the art to use the claimed concentrations of citric acid, ascorbic acid, and sodium chloride in the antioxidant solutions since where the claimed citric acid, ascorbic acid, and sodium chloride concentration ranges overlaps citric acid, ascorbic acid, and sodium chloride concentration ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Lingham et al. teaches that it was known in the vegetable preservation art to use the claimed citric acid, ascorbic acid, and sodium chloride concentration ranges.
Regarding Claim 25, Sardo discloses hydrocooling using an aqueous cooling composition having a temperature between 0° and 5° (‘458, Paragraph [0094]).  The vegetables are subjected to immersion in the treatment composition (‘458, Paragraph [0080]).  Since the vegetables are subjected to immersion in the treatment composition, the vegetables would have the same temperature as the aqueous cooling composition in which the vegetables are stored by reaching a temperature equilibrium with the aqueous composition, i.e. between 0° and 5°C, which falls within the claimed hydrocooling temperature of less than 6°C.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lingham et al. and use a hydrocooling technique that falls within the claimed temperature range as taught by Sardo since where the claimed hydrocooling temperature ranges overlaps hydrocooling temperature ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Sardo teaches that it was known in the vegetable preservation art to use the claimed hydrocooling temperature ranges.  Furthermore, differences in hydrocooling temperatures will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such hydrocooling temperature is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable hydrocooling temperature ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 30, Lingham et al. discloses the vegetable being a V range vegetable (potatoes) (‘934, Paragraph [0052]).
Regarding Claims 31-32, Lingham et al. discloses the vegetable being a ready to eat or ready to use (cooked) vegetable (‘934, Paragraphs [0019] and [0025]).
Regarding Claim 33, Lingham et al. discloses the bagged vegetable (‘934, Paragraph [0062]) being stored and transported (‘934, Paragraph [0004]).
Regarding Claim 34, Lingham et al. discloses the bagged vegetable being stored and cooled at a temperature of between 2 to 4°C (‘934, Paragraph [0067]), which falls within the claimed storage temperature of below 5°C.  The bagged vegetable is also transported (‘934, Paragraph [0004]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lingham et al. and store and transport the bagged vegetable at the claimed cold temperatures since where the claimed bagged vegetable storing temperature ranges overlaps bagged vegetable storing temperature ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lingham et al. US 2009/0238934 in view of Sardo US 2006/0228458, Akerman US 2014/0127359, and Unna US 2020/0128838 as applied to claim 18 above in further view of Larose US 2013/0156907 and Chukwu US 2011/0151056.
Regarding Claim 20, Lingham et al. discloses washing the vegetable prior to the first immersion (‘934, Paragraphs [0071]-[0073]).
 Lingham et al. modified with Sardo, Akerman, and Unna is silent regarding the washing being performed with a food detergent and disinfecting being performed with peracetic acid.
Larose discloses a method of sanitizing vegetables comprising disinfecting using a peracetic acid (‘907, Paragraph [0006]).  Chukwu discloses washing raw vegetable compositions by applying food grade detergents to remove dirt from the vegetables (‘056, Paragraph [0071]).
Lingham et al., Larose, and Chukwu are all directed towards the same field of endeavor of vegetable preservation methods.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lingham et al. and wash the vegetables with food detergent and disinfect the vegetables with peracetic acid as taught by Larose and Chukwu respectively since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Larose and Chukwu teaches that there was known utility in using food detergents to wash vegetables and using peracetic acid to wash vegetables.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lingham et al. US 2009/0238934 in view of Sardo US 2006/0228458, Akerman US 2014/0127359, and Unna US 2020/0128838 as applied to claim 17 above in further view of Hammer US 2019/0098907.
Regarding Claim 24, Lingham et al. discloses cooking the vegetable (‘934, Paragraph [0019]).
Lingham et al. modified with Sardo, Akerman, and Unna is silent regarding the vegetable being cooked at a temperature between 85 to 105°C for a time range of between 4 to 20 minutes.
Hammer discloses a method of cooking (baking) vegetarian compositions at a temperature range of 75-90 degrees C for 5-30 minutes (‘907, Paragraph [0021]), which overlaps the claimed cooking temperature of 85 to 105°C and the claimed cooking time range of between 4 to 20 minutes.
Both Lingham et al. and Hammer are directed towards the same field of endeavor of methods of cooking vegetables.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lingham et al. and cook the vegetables at the claimed temperature range for the claimed time duration as taught by Hammer since where the claimed cooking times and temperature ranges overlaps cooking times and temperature ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Hammer teaches that the claimed vegetable cooking times and temperatures were known and conventional.  Furthermore, one of ordinary skill in the art would adjust the vegetable cooking times and temperatures based upon the type of vegetables being cooked as well as the desired degree of cooking of the vegetables.
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lingham et al. US 2009/0238934 in view of Sardo US 2006/0228458, Akerman US 2014/0127359, and Unna US 2020/0128838 as applied to claim 17 above in further view of Rojas Grau et al. US 2016/0324174.
Regarding Claim 26, Unna discloses the edible coating solution comprising ascorbic acid (‘838, Paragraph [0089]) and calcium ions (‘838, Paragraph [0102]).
Lingham et al. modified with Sardo, Akerman, and Unna is silent regarding the fourth edible coating solution comprising a combination of ascorbic acid and calcium at a concentration of between 10 to 16% relative to the total weight of the fourth edible coating solution where ascorbate ions and calcium ions are present at a ratio of 1.5:1 to 3:1 respectively.
Roja Grau et al. discloses an edible coating for preserving fruit (‘174, Paragraph [0012]) wherein the coating is formed by an aqueous solution (‘174, Paragraph [0013]) comprising calcium ions and ascorbate ions (‘174, Paragraph [0006]) and calcium ascorbate at a concentration of between 3% and 15% by weight relative to the total weight of the components of the aqueous solution (‘174, Paragraph [0015]), which overlaps the claimed combination of ascorbic acid and calcium between 10 to 16% in relation to the total weight of the fourth edible coating solution.  Examiner notes that calcium ascorbate is a salt of calcium and ascorbic acid.
Both modified Lingham et al. and Rojas Grau et al. are directed towards the same field of endeavor of methods of preserving foodstuffs by preserving the foodstuffs in an aqueous solution to form an edible coating.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Lingham et al. that conducts the food immersion step to form an edible coating with the claimed concentration of the combination of ascorbic acid and calcium since Rojas et al. Grau et al. teaches that it was known in the food preservation art to apply an edible coating to a foodstuff by immersing the foodstuff in an aqueous solution at the claimed concentration of ascorbic acid and calcium.  Where the claimed combination of ascorbic acid and calcium concentration ranges overlaps  combination of ascorbic acid and calcium concentration ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Rojas Grau et al. teaches it was known to use the claimed proportions of the combination of ascorbic acid and calcium in the edible coating solution.
Further regarding Claim 26, Lingham et al. modified with Sardo, Akerman, Unna, and Rojas Grau et al. is silent regarding ascorbate ions and calcium ions being present in a ratio of 1.5:3:1 respectively.  However, differences in the concentration ratio of ascorbate ions to calcium ions in the aqueous solution will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration ratio is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 27, Unna discloses the edible coating solution comprising ascorbic acid (‘838, Paragraph [0089]) and calcium ions (‘838, Paragraph [0102]) and chitosan at a concentration of 0.1% to about 6% relative to the weight of the edible coating solution (‘838, Paragraph [0105]), which overlaps the claimed chitosan concentration of between 0.4% to 0.6% relative to the total weight of the fourth edible coating solution.  It would have been obvious to one of ordinary skill in the art to adjust the amount of chitosan present in the fourth edible coating solution of modified Lingham et al. since where the claimed chitosan concentration ranges overlaps chitosan concentration ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Unna teaches it was known to use the claimed proportions of chitosan in the edible coating solution.
Lingham et al. modified with Sardo, Akerman, and Unna is silent regarding the fourth edible coating solution comprising a combination of ascorbic acid and calcium at a concentration of between 10 to 16% relative to the total weight of the fourth edible coating solution where ascorbate ions and calcium ions are present at a ratio of 1.5:1 to 3:1 respectively.
Roja Grau et al. discloses an edible coating for preserving fruit (‘174, Paragraph [0012]) wherein the coating is formed by an aqueous solution (‘174, Paragraph [0013]) comprising calcium ions and ascorbate ions (‘174, Paragraph [0006]) and calcium ascorbate at a concentration of between 3% and 15% by weight relative to the total weight of the components of the aqueous solution (‘174, Paragraph [0015]), which overlaps the claimed combination of ascorbic acid and calcium between 10 to 16% in relation to the total weight of the fourth edible coating solution.  Examiner notes that calcium ascorbate is a salt of calcium and ascorbic acid.
Both modified Lingham et al. and Rojas Grau et al. are directed towards the same field of endeavor of methods of preserving foodstuffs by preserving the foodstuffs in an aqueous solution to form an edible coating.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Lingham et al. that conducts the food immersion step to form an edible coating with the claimed concentration of the combination of ascorbic acid and calcium since Rojas et al. Grau et al. teaches that it was known in the food preservation art to apply an edible coating to a foodstuff by immersing the foodstuff in an aqueous solution at the claimed concentration of ascorbic acid and calcium.  Where the claimed combination of ascorbic acid and calcium concentration ranges overlaps  combination of ascorbic acid and calcium concentration ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Rojas Grau et al. teaches it was known to use the claimed proportions of the combination of ascorbic acid and calcium in the edible coating solution.
Further regarding Claim 27, Lingham et al. modified with Sardo, Akerman, Unna, and Rojas Grau et al. is silent regarding ascorbate ions and calcium ions being present in a ratio of 1.5:3:1 respectively.  However, differences in the concentration ratio of ascorbate ions to calcium ions in the aqueous solution will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration ratio is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 28, Unna discloses the edible coating (‘838, Paragraph [0105]) being applied at room temperature (‘838, Paragraph [0219]).
Lingham et al. modified with Sardo, Akerman, and Unna is silent regarding the third immersion of the fourth edible coating solution being at a temperature below 6°C.
Rojas Grau et al. discloses an edible coating for preserving fruit (‘174, Paragraph [0012]) wherein the coating is formed by an aqueous solution (‘174, Paragraph [0013]) wherein the food is immersed in the edible coating solution at a temperature of between 4°C and 8°C (‘174, Paragraphs [0021]-[0030]), which overlaps the claimed temperature at which the food product is immersed within the edible coating solution.
Both modified Lingham et al. and Rojas Grau et al. are directed towards the same field of endeavor of methods of preserving foodstuffs by preserving the foodstuffs in an aqueous solution to form an edible coating.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Lingham et al. that conducts the food immersion step to form an edible coating at room temperature and instead immerse the foodstuff in an edible coating solution at the claimed cold temperatures since Rojas et al. Grau et al. teaches that it was known in the food preservation art to apply an edible coating to a foodstuff by immersing the foodstuff in an aqueous solution at the claimed cold temperature range.
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lingham et al. US 2009/0238934 in view of Sardo US 2006/0228458, Akerman US 2014/0127359, and Unna US 2020/0128838 as applied to claim 17 above in further view of Rojas Grau et al. US 2016/0324174 and Lidden WO 94/12041.
Regarding Claims 26-27, Lingham et al. modified with Sardo, Akerman, and Unna renders obvious the limitations of Claims 26-27 as discussed above.  However, in the event that it can be shown that the claimed concentration ratio of ascorbate ions to calcium ions is critical, Lidden discloses a method of preserving vegetables (‘041, Page 1, lines 1-5) comprising dissolving ingredients in a solution comprising ascorbic acid present in an amount of 0.25% to 2% and calcium chloride present in an amount of 0.25 to 2% (‘041, Page 6, lines 15-23).  In the embodiment wherein ascorbic acid is present in an amount of 2% and calcium chloride is present in an amount of 1%, the ratio of ascorbate ions to calcium ions is 2:1, which falls within the claimed ascorbate ion to calcium ion ratio of 1.5:1 to 3:1.
Both modified Lingham et al. and Lidden are directed towards the same field of endeavor of methods of preserving vegetables.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the concentration ratio of ascorbate ions to calcium ions to fall within the claimed range as taught by Lidden since where the claimed ascorbate ion to calcium ion concentration ratio ranges overlaps  concentration ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Lidden teaches it was known to use the claimed proportions of the ascorbate ion to calcium ion concentration ratio ranges.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lingham et al. US 2009/0238934 in view of Sardo US 2006/0228458, Akerman US 2014/0127359, and Unna US 2020/0128838 as applied to claim 17 above in further view of Forsyth et al. US 2008/0226775.
Regarding Claim 29, Lingham et al. discloses the bag being sealed with modified atmosphere including nitrogen and carbon dioxide (‘934, Paragraphs [0043] and [0068]).
 Lingham et al. modified with Sardo, Akerman, and Unna is silent regarding injecting a mixture of gases at a concentration of between 50 to 70% of the bag consisting of 2 to 6% of O2, 8 to 12% of CO2, and 82 to 90% of N2.
Forsyth et al. discloses a controlled atmosphere package for fruits or vegetables (‘775, Paragraph [0001]) having a modified atmosphere package including 2-20% oxygen, from 6-13% carbon dioxide, 0.1-1.5% ethylene, and the remainder being nitrogen (‘775, Paragraph [0007]), which overlaps the claimed bag concentration ranges of 2 to 6% of O2, 8 to 12% of CO2, and 82 to 90% of N2. The disclosed modified atmosphere packaging concentration necessarily encompasses the claimed N2 concentration range of 82 to 90% N2, e.g. 2% O2, 8% CO2, 1% ethylene, and 89% N2.
Both Lingham et al. and Forsyth et al. are directed towards the same field of endeavor of vegetable preservation methods using modified atmosphere packaging.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the modified atmosphere package to have the claimed concentration of gases as taught by Forsyth et al. since where the claimed modified atmosphere packaging gas concentration ranges overlaps modified atmosphere packaging gas concentration ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Forsyth et al. teaches that it was known in the vegetable preservation art to use the claimed modified atmosphere packaging gas concentration ranges.
Further regarding Claim 29, Lingham et al. modified with Sardo, Akerman, Unna, and Forsyth et al. is silent regarding injecting a mixture of gases at a concentration of between 50 to 70% of the bag.  However, differences in the concentration of mixture of gases injected into the bag will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of mixture of gases injected into the bag is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable hydrocooling temperature ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis et al. US 5,054,291 discloses hydrocooling of produce is a method by which the produce is brought in contact with moving cold water (‘291, Column 1, lines 55-59).
Muller et al. US 2022/0061364 discloses onions disposed in an aqueous brine comprising water, citric acid, and ascorbic acid (‘364, Paragraph [0018]) wherein the citric acid is present in an amount ranging from 0.01 to 5.0 wt% and the ascorbic acid is present in an amount ranging from 0.01 to 5.0 wt% (‘364, Paragraph [0025]) wherein the aqueous brine is heated to a temperature ranging from 188 to 211°F (‘364, Paragraph [0042]) wherein the onion food product comprises peppers (‘364, Paragraph [0017]) wherein the method comprises transferring the onions in an aqueous brine comprising citric acid and ascorbic acid from a first container to a second container (‘364, Paragraph [0045]).
Siddoway et al. US 2015/0010691 discloses that ascorbic acid and sodium salts are commonly used as antioxidant food additives (‘691, Paragraph [0007]).  The method comprises preserving fresh cut potatoes including a preservative solution comprising water, sodium chloride, citric acid, and ascorbic acid (‘691, Paragraph [0011]) wherein the preservative includes sodium chloride in a percentage by weight of 3% to 66.8%, citric acid in a percentage by weight of 0.1% to 73.6%, and ascorbic acid in a percentage by weight of 1% to 92.8% by weight (‘691, Paragraph [0012]).
Meyer US 2010/0055268 discloses a method of preserving vegetables (‘268, Paragraph [0017]) such as asparagus, green beans, peas (‘268, Paragraph [0024]) comprising cooking a potato (‘268, Paragraph [0018]) wherein the vegetables includes the acidulants of ascorbic and citric acid (‘268, Paragraph [0019]) and sodium chloride (‘268, Paragraph [0037]).
Liu et al. US 2005/0202120 discloses a method of preserving vegetables comprising contacting vegetables (mushrooms) in a first aqueous solution including water and a low pH adjusting agent of citric acid and ascorbic acid wherein the citric acid is present in an amount of from about 0.1 to 22% of the weight of the solution and sodium chloride in an amount of 0.2 to 0.8% based on the weight of the solution (‘120, Paragraphs [0022]-[0025]) and ascorbic acid is present in an amount of from about 0.1 to 10.0% by weight of the solution (‘120, Paragraph [0030]) wherein the vegetables (mushrooms) are cooked and sliced into smaller pieces (‘120, Paragraph [0042]).
Baublits et al. US 2019/0098918 discloses modified atmosphere packaging extends the life of packaged food wherein MAP typically has a lower concentration of oxygen and a greater concentration of carbon dioxide and the same, lower, or higher concentration of nitrogen (‘918, Paragraph [0003]).
Welt et al. US 2019/0246670 discloses modified atmosphere packaging (MAP) being adapted as a means of improving the shelf life of respiring produce to achieve a desired atmosphere by regulating the amount of oxygen, carbon dioxide, and/or nitrogen within each sealed package to slow down the rate of plant respiration wherein adjustment of the amount of various gaseous species in a sealed MAP is done to achieve equilibrium atmosphere within the package (‘670, Paragraph [0002]).
Sandusky et al. US 2004/0047957 discloses modified atmosphere packaging having low oxygen content less than 20 vol % wherein oxygen is excluded from the package and the headspace atmosphere is made up of a mixture of nitrogen and carbon dioxide (‘957, Paragraph [0004]).
Harvey et al. US 2017/0181459 discloses vacuum packaged vegetables packaged in a modified atmosphere container having elevated carbon dioxide levels, elevated nitrogen levels, and reduced oxygen levels (‘459, Paragraph [0102]).
Fairbank et al. US 2015/0307217 discloses a food preservation gas retarding the spoilage of food comprising a mixture of carbon dioxide and nitrogen gas from about 5% carbon dioxide (‘217, Paragraph [0029]) and 95% nitrogen (‘217, Claim 5).
Panuccio US 2008/0092561 discloses vegetables cooled in a cooling tunnel after harvesting (‘561, Paragraph [0004]) comprising boxes of packed food are chilled to between about 0 degrees C and 1 degrees C before the produce is transported to market since produce is typically transported at this temperature by refrigerated trucks (‘561, Paragraph [0012]).
Richardson et al. US 2004/0107707 discloses vegetables have a limited commercial life as they mature, ripen, and decay in the journey from harvest to market and that maintaining a substantially constant optimum temperature of a perishable commodity from harvest to market is maintaining the cold chain (‘707, Paragraph [0002]) wherein the optimum storage temperatures for many agricultural products is at or near 32 degrees F (‘707, Paragraph [0003]).
Hartley et al. US 2019/0075836 discloses a peracetic acid solution used to wash and disinfect coconut from harmful bacteria and microorganisms (‘836, Paragraph [0017]).
Santos et al. US 2016/0113300 discloses a method of sanitizing fresh produce to reduce or eliminate microorganisms and contacting the fresh produce with an aqueous preservative composition containing citric acid and ascorbic acid (‘300, Paragraphs [0019]-[0021]) and the concentrations of acid and acid ions in the aqueous preservative compositions are not greater than 1% (‘300, Paragraph [0034]).
Man et al. US 2005/0151117 discloses a vegetable preservation method (‘117, Paragraph [0001]) comprising a solution comprising ascorbic or citric acid (‘117, Paragraph [0096]) comprising transporting vegetables in a first aqueous stream and processing vegetables in a second aqueous composition distinct from the transport stream (‘117, Paragraph [0050]).
Girard US 2014/0308402 discloses an edible coating applied to vegetables (‘402, Paragraph [0064]) comprising an antioxidant solution comprising citric acid and ascorbic acid (‘402, Paragraph [0017]) and a calcium ascorbate solution (‘402, Paragraph [0016])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792